Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s REPLY TO THE OFFICE’S ACTION DATED JANUARY 7, 2021 (Restriction Requirement) has been duly reviewed and noted.  The examiner finds and hold that the Restriction filed on January 7, 2021 was proper when it was filed and continues to be proper. In view of this holding and further in view of applicant’s reply the Restriction is now and hereby made Final  Applicant therefore is requires to cancel all non-elected  claims or take other appropriate action.
An Office Action on the merits of Claims 1-9 follows. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Arvin (Pat. No. 7,781,232 B2); hereinafter Arvin et al. in view of Han et al (Pat. Doc. 2014/0183718 A1) hereinafter Han et al.
Arvin et al teach a method to recover underfilled modules by selective removal of discrete components. Electronic components are removed from a module to reveal solder connections residing within an underfll matrix.  Heights of both the solder connections and the underfill matrix are reduced followed by etching the solder from the solder connections to form openings within the undefill matrix. The underfill material is then removed to expose the metallurgy of the substrate.  (Cf. abstract). Additionally Arvin et al teach a method of removing an electronic package which includes an electronic component which is soldered to substrate (20) and encapsulated using an underfill  encapsulant to form an underfill matrix (40)  (Cf. Col. 5).  A component e, g, chip in need of re-work or replacement can be removed by mechanical cutting techniques such as known milling techniques using a milling tool (100). (Cf. Col. 6).    Han et al teach a method of using a carrier to form an embedded wafer level chip scale packages. A semiconductor wafer is singulated through a first portion of the base semiconductor material to separate the semiconductor die. An encapsulant is deposited over the standardized carrier and around the semiconductor die. The semiconductor device is singulated through a second portion of the base semiconductor and through the encapsulant to remove the second portion of the base semiconductor and encapsulant from the side of the semiconductor die. (Cf. abstract). Additionally Han et al teach a process of using a carrier (150) to manufacture semiconductor packages. Processing equipment (160) is used to perform processes such as deposition of .
Claims 1-9 are further rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (Pat. No. 5,355,580); hereinafter Tsukada. in view of Han et al.
Tsukada teaches a method for replacing semiconductor chips. A face-down chip (4) encapsulated with resin (14) is removed from substrate (2) with a cutting end mill 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F  from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P.D. VO, can be reached at telephone number 5712724690. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729